Exhibit 10.6

SUBSIDIARY GUARANTY

New York, New York

Executed as of June 22, 2007
for effectiveness as of
June 1, 2007

FOR VALUE RECEIVED, and in consideration of note purchases from, or credit
otherwise extended or to be extended by Laurus Master Fund, Ltd. ("Laurus") to
or for the account of Cyber Digital, Inc., a New York corporation (the
"Company"), from time to time and at any time and for other good and valuable
consideration and to induce Laurus, in its discretion, to purchase such notes or
make other extensions of credit and to make or grant such renewals, extensions,
releases of collateral or relinquishments of legal rights as Laurus may deem
advisable, each of the undersigned (and each of them if more than one, the
liability under this Guaranty being joint and several) (jointly and severally
referred to as "Guarantors " or "the undersigned") unconditionally guaranties to
Laurus, its successors, endorsees and assigns the prompt payment when due
(whether by acceleration or otherwise) of all present and future obligations and
liabilities of any and all kinds of the Company to Laurus and of all instruments
of any nature evidencing or relating to any such obligations and liabilities
upon which the Company or one or more parties and the Company is or may become
liable to Laurus, whether incurred by the Company as maker, endorser, drawer,
acceptor, guarantors , accommodation party or otherwise, and whether due or to
become due, secured or unsecured, absolute or contingent, joint or several, and
however or whenever acquired by Laurus, whether arising under, out of, or in
connection with (i) that certain Securities Purchase Agreement dated as of the
date hereof by and between the Company and Laurus (the "Securities Purchase
Agreement") and (ii) each Related Agreement referred to in the Securities
Purchase Agreement (the Securities Purchase Agreement and each Related
Agreement, as each may be amended, modified, restated and/or supplemented from
time to time, are collectively referred to herein as the "Documents"), or any
documents, instruments or agreements relating to or executed in connection with
the Documents or any documents, instruments or agreements referred to therein or
otherwise, or any other obligations or liabilities of the Company to Laurus,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (all of
which are herein collectively referred to as the "Obligations"), and
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against the Company under Title 11,
United States Code, including, without limitation, obligations or indebtedness
of the Company for post-petition interest, fees, costs and charges that would
have accrued or been added to the Obligations but for the commencement of such
case. Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned such terms in the Securities Purchase Agreement. In
furtherance of the foregoing, the undersigned hereby agrees as follows:

No Impairment

. Laurus may at any time and from time to time, either before or after the
maturity thereof, without notice to or further consent of the undersigned,
extend the time of payment of, exchange or surrender any collateral for, renew
or extend any of the Obligations or increase or decrease the interest rate
thereon, or any other agreement with the Company or with any other party to or
person liable on any of the Obligations, or interested therein, for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification of the terms thereof or of any agreement
between Laurus and the Company or any such other party or person, or make any
election of rights Laurus may deem desirable under the United States Bankruptcy
Code, as amended, or any other federal or state bankruptcy, reorganization,
moratorium or insolvency law relating to or affecting the enforcement of
creditors' rights generally (any of the foregoing, an "Insolvency Law") without
in any way impairing or affecting this Guaranty. This Guaranty shall be
effective regardless of the subsequent incorporation, merger or consolidation of
the Company, or any change in the composition, nature, personnel or location of
the Company and shall extend to any successor entity to the Company, including a
debtor in possession or the like under any Insolvency Law.



Guaranty Absolute

. Subject to Section 5(c) hereof, each of the undersigned jointly and severally
guarantees that the Obligations will be paid strictly in accordance with the
terms of the Documents and/or any other document, instrument or agreement
creating or evidencing the Obligations, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Company with respect thereto. Guarantors hereby knowingly
accept the full range of risk encompassed within a contract of "continuing
guaranty" which risk includes the possibility that the Company will contract
additional obligations and liabilities for which Guarantors may be liable
hereunder after the Company's financial condition or ability to pay its lawful
debts when they fall due has deteriorated, whether or not the Company has
properly authorized incurring such additional obligations and liabilities. The
undersigned acknowledge that (i) no oral representations, including any
representations to extend credit or provide other financial accommodations to
the Company, have been made by Laurus to induce the undersigned to enter into
this Guaranty and (ii) any extension of credit to the Company shall be governed
solely by the provisions of the Documents. The liability of each of the
undersigned under this Guaranty shall be absolute and unconditional, in
accordance with its terms, and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any waiver, indulgence, renewal, extension, amendment or
modification of or addition, consent or supplement to or deletion from or any
other action or inaction under or in respect of the Documents or any other
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (b) any lack of validity or enforceability of any
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (c) any furnishing of
any additional security to Laurus or its assignees or any acceptance thereof or
any release of any security by Laurus or its assignees, (d) any limitation on
any party's liability or obligation under the Documents or any other documents,
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof or any invalidity or unenforceability, in whole or in
part, of any such document, instrument or agreement or any term thereof, (e) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to the Company, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding, whether or not the undersigned shall have notice or
knowledge of any of the foregoing, (f) any exchange, release or nonperfection of
any collateral, or any release, or amendment or waiver of or consent to
departure from any guaranty or security, for all or any of the Obligations or
(g) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the undersigned. Any amounts due from the undersigned to
Laurus shall bear interest until such amounts are paid in full at the highest
rate then applicable to the Obligations. Obligations include post-petition
interest whether or not allowed or allowable.



Waivers

.



This Guaranty is a guaranty of payment and not of collection. Laurus shall be
under no obligation to institute suit, exercise rights or remedies or take any
other action against the Company or any other person or entity liable with
respect to any of the Obligations or resort to any collateral security held by
it to secure any of the Obligations as a condition precedent to the undersigned
being obligated to perform as agreed herein and each of the Guarantors hereby
waives any and all rights which it may have by statute or otherwise which would
require Laurus to do any of the foregoing. Each of the Guarantors further
consents and agrees that Laurus shall be under no obligation to marshal any
assets in favor of Guarantors, or against or in payment of any or all of the
Obligations. The undersigned hereby waives all suretyship defenses and any
rights to interpose any defense, counterclaim or offset of any nature and
description which the undersigned may have or which may exist between and among
Laurus, the Company and/or the undersigned with respect to the undersigned's
obligations under this Guaranty, or which the Company may assert on the
underlying debt, including but not limited to failure of consideration, breach
of warranty, fraud, payment (other than cash payment in full of the
Obligations), statute of frauds, bankruptcy, infancy, statute of limitations,
accord and satisfaction, and usury.

Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the extensions of credit, and of all notices and demands of any
kind to which the undersigned may be entitled, including, without limitation,
notice of adverse change in the Company's financial condition or of any other
fact which might materially increase the risk of the undersigned and (ii)
presentment to or demand of payment from anyone whomsoever liable upon any of
the Obligations, protest, notices of presentment, non-payment or protest and
notice of any sale of collateral security or any default of any sort.

Notwithstanding any payment or payments made by the undersigned hereunder, or
any setoff or application of funds of the undersigned by Laurus, the undersigned
shall not be entitled to be subrogated to any of the rights of Laurus against
the Company or against any collateral or guarantee or right of offset held by
Laurus for the payment of the Obligations, nor shall the undersigned seek or be
entitled to seek any contribution or reimbursement from the Company in respect
of payments made by the undersigned hereunder, until all amounts owing to Laurus
by the Company on account of the Obligations are indefeasibly paid in full and
Laurus' obligation to extend credit pursuant to the Documents has been
irrevocably terminated. If, notwithstanding the foregoing, any amount shall be
paid to the undersigned on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full and Laurus' obligation
to extend credit pursuant to the Documents shall not have been terminated, such
amount shall be held by the undersigned in trust for Laurus, segregated from
other funds of the undersigned, and shall forthwith upon, and in any event
within two (2) business days of, receipt by the undersigned, be turned over to
Laurus in the exact form received by the undersigned (duly endorsed by the
undersigned to Laurus, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Laurus may determine, subject to
the provisions of the Documents. Any and all present and future obligations and
liabilities of the Company to any of the undersigned are hereby waived and
postponed in favor of, and subordinated to the full payment and performance of,
all Obligations of the Company to Laurus.

Security

. All sums at any time to the credit of the undersigned and any property of the
undersigned in Laurus' possession or in the possession of any bank, financial
institution or other entity that directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
Laurus (each such entity, an "Affiliate") shall be deemed held by Laurus or such
Affiliate, as the case may be, as security for any and all of the undersigned's
obligations and liabilities to Laurus and to any Affiliate of Laurus, no matter
how or when arising and whether under this or any other instrument, agreement or
otherwise.



Representations and Warranties

. Each of the undersigned hereby jointly and severally represents and warrants
(all of which representations and warranties shall survive until all Obligations
are indefeasibly satisfied in full and the Documents have been irrevocably
terminated), that:



Corporate Status

. It is a corporation, partnership or limited liability company, as the case may
be, duly formed, validly existing and in good standing under the laws of its
jurisdiction of formation indicated on the signature page hereof and has full
power, authority and legal right to own its property and assets and to transact
the business in which it is engaged.



Authority and Execution

. It has full power, authority and legal right to execute and deliver, and to
perform its obligations under, this Guaranty and has taken all necessary
corporate, partnership or limited liability company, as the case may be, action
to authorize the execution, delivery and performance of this Guaranty.



Legal, Valid and Binding Character

. This Guaranty constitutes its legal, valid and binding obligation enforceable
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting the enforcement of creditor's rights and general
principles of equity that restrict the availability of equitable or legal
remedies.



Violations

. The execution, delivery and performance of this Guaranty will not violate any
requirement of law applicable to it or any contract, agreement or instrument to
which it is a party or by which it or any of its property is bound or result in
the creation or imposition of any mortgage, lien or other encumbrance other than
in favor of Laurus on any of its property or assets pursuant to the provisions
of any of the foregoing, which, in any of the foregoing cases, could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.



Consents or Approvals

. No consent of any other person or entity (including, without limitation, any
creditor of the undersigned) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty by
it, except to the extent that the failure to obtain any of the foregoing could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.



Litigation

. No litigation, arbitration, investigation or administrative proceeding of or
before any court, arbitrator or governmental authority, bureau or agency is
currently pending or, to the best of its knowledge, threatened (i) with respect
to this Guaranty or any of the transactions contemplated by this Guaranty or
(ii) against or affecting it, or any of its property or assets, which, in each
of the foregoing cases, if adversely determined, would reasonably be expected to
have a Material Adverse Effect.



Financial Benefit

. It has derived or expects to derive a financial or other advantage from each
and every loan, advance or extension of credit made under the Documents or other
Obligation incurred by the Company to Laurus.



Solvency

. As of the date of this Guaranty, it is meeting its current liabilities as they
mature.



Acceleration

.



If any breach of any covenant or condition or other event of default shall occur
and be continuing under any agreement made by the Company or any of the
undersigned to Laurus, or either the Company or any of the undersigned should at
any time become insolvent, or make a general assignment, or if a proceeding in
or under any Insolvency Law shall be filed or commenced by, or in respect of,
any of the undersigned, or if a notice of any lien, levy, or assessment is filed
of record with respect to any assets of any of the undersigned by the United
States of America or any department, agency, or instrumentality thereof, or if
any taxes or debts owing at any time or times hereafter to any one of them
becomes a lien or encumbrance upon any assets of the undersigned in Laurus'
possession, or otherwise, any and all Obligations shall for purposes hereof, at
Laurus' option, be deemed due and payable without notice notwithstanding that
any such Obligation is not then due and payable by the Company.

Each of the undersigned will promptly notify Laurus of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party if the effect of such
default is to cause, or permit the holder of any obligation under such agreement
to cause, such obligation to become due prior to its stated maturity and, if
such an event occurs, Laurus shall have the right to accelerate such
undersigned's obligations hereunder.

Payments from Guarantors

. Laurus, in its sole and absolute discretion, with or without notice to the
undersigned, may apply on account of the Obligations any payment from the
undersigned or any other guarantors, or amounts realized from any security for
the Obligations, or may deposit any and all such amounts realized in a
non-interest bearing cash collateral deposit account to be maintained as
security for the Obligations.



Costs

. The undersigned shall pay on demand, all costs, fees and expenses (including
expenses for legal services of every kind) relating or incidental to the
enforcement or protection of the rights of Laurus hereunder or under any of the
Obligations.



No Termination

. This is a continuing irrevocable guaranty and shall remain in full force and
effect and be binding upon the undersigned, and each of the undersigned's
successors and assigns, until all of the Obligations have been indefeasibly paid
in full and Laurus' obligation to extend credit pursuant to the Documents has
been irrevocably terminated. If any of the present or future Obligations are
guarantied by persons, partnerships, corporations or other entities in addition
to the undersigned, the death, release or discharge in whole or in part or the
bankruptcy, merger, consolidation, incorporation, liquidation or dissolution of
one or more of them shall not discharge or affect the liabilities of any
undersigned under this Guaranty.



Recapture

. Anything in this Guaranty to the contrary notwithstanding, if Laurus receives
any payment or payments on account of the liabilities guaranteed hereby, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any other party under any Insolvency Law, common law or
equitable doctrine, then to the extent of any sum not finally retained by
Laurus, the undersigned's obligations to Laurus shall be reinstated and this
Guaranty shall remain in full force and effect (or be reinstated) until payment
shall have been made to Laurus, which payment shall be due on demand.



Books and Records

. The books and records of Laurus showing the account between Laurus and the
Company shall be admissible in evidence in any action or proceeding, shall be
binding upon the undersigned for the purpose of establishing the items therein
set forth and shall constitute prima facie proof thereof.



No Waiver

. No failure on the part of Laurus to exercise, and no delay in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Laurus of any right, remedy or power hereunder
preclude any other or future exercise of any other legal right, remedy or power.
Each and every right, remedy and power hereby granted to Laurus or allowed it by
law or other agreement shall be cumulative and not exclusive of any other, and
may be exercised by Laurus at any time and from time to time.



Waiver of Jury Trial

. EACH OF THE UNDERSIGNED DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH OF THE UNDERSIGNED
HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE
BETWEEN LAURUS, AND/OR ANY OF THE UNDERSIGNED ARISING OUT OF, CONNECTED WITH,
RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS GUARANTY, ANY DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.



Governing Law; Jurisdiction

. THIS GUARANTY CANNOT BE CHANGED OR TERMINATED ORALLY, AND SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS. EACH OF THE UNDERSIGNED HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE
OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES BETWEEN ANY OF THE UNDERSIGNED, ON THE ONE HAND, AND LAURUS, ON THE
OTHER HAND, PERTAINING TO THIS GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS GUARANTY OR ANY OF THE DOCUMENTS;
PROVIDED
, THAT EACH OF THE UNDERSIGNED ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND
FURTHER
PROVIDED
, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE LAURUS
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
LAURUS. EACH OF THE UNDERSIGNED EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
UNDERSIGNED HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS
. EACH OF THE UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH UNDERSIGNED IN ACCORDANCE WITH SECTION 18
AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH
UNDERSIGNED'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.



Understanding With Respect to Waivers and Consents

. Each Guarantor warrants and agrees that each of the waivers and consents set
forth in this Guaranty is made voluntarily and unconditionally after
consultation with outside legal counsel and with full knowledge of its
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Guarantor otherwise may have against the Company, Laurus or
any other person or entity or against any collateral. If, notwithstanding the
intent of the parties that the terms of this Guaranty shall control in any and
all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.



Severability

. To the extent permitted by applicable law, any provision of this Guaranty
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.



Amendments, Waivers

. No amendment or waiver of any provision of this Guaranty nor consent to any
departure by the undersigned therefrom shall in any event be effective unless
the same shall be in writing executed by each of the undersigned directly
affected by such amendment and/or waiver and Laurus.



Notice

. All notices, requests and demands to or upon the undersigned, shall be in
writing and shall be deemed to have been duly given or made (a) when delivered,
if by hand, (b) three (3) days after being sent, postage prepaid, if by
registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.



Successors

. This Guaranty shall be binding upon each Guarantor and its successors and
assigns, and shall inure to the benefit of Laurus and its successors and
assigns, and may be assigned by Laurus in accordance with the requirements of
the Securities Purchase Agreement. In each such event, Laurus, its Affiliates
and each and every immediate and successive purchaser, assignee, transferee or
holder of all or any part of the Obligations shall have the right to enforce
this Guaranty, by legal action or otherwise, for its own benefit as fully as if
such purchaser, assignee, transferee or holder were herein by name specifically
given such right. Laurus shall have an unimpaired right to enforce this Guaranty
for its benefit with respect to that portion of the Obligations which Laurus has
not disposed of, sold, assigned, or otherwise transferred.



Joinder

. It is understood and agreed that any person or entity that desires to become a
Guarantor hereunder, or is required to execute a counterpart of this Guaranty
after the date hereof pursuant to the requirements of any Document, shall become
a Guarantor hereunder by (x) executing a joinder agreement in form and substance
satisfactory to Laurus, (y) delivering supplements to such exhibits and annexes
to such Documents as Laurus shall reasonably request and/or as may be required
by such joinder agreement and (z) taking all actions as specified in this
Guaranty as would have been taken by such Guarantor had it been an original
party to this Guaranty, in each case with all documents required above to be
delivered to Laurus and with all documents and actions required above to be
taken to the reasonable satisfaction of Laurus.



Release

. Nothing except indefeasible payment in full of the Obligations shall release
any of the undersigned from liability under this Guaranty.



Remedies Not Exclusive

. The remedies conferred upon Laurus in this Guaranty are intended to be in
addition to, and not in limitation of any other remedy or remedies available to
Laurus under applicable law or otherwise.



Limitation of Obligations under this Guaranty

. Each Guarantor and Laurus (by its acceptance of the benefits of this Guaranty)
hereby confirms that it is its intention that this Guaranty not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act of any similar Federal or state law. To
effectuate the foregoing intention, each Guarantor and Laurus (by its acceptance
of the benefits of this Guaranty) hereby irrevocably agrees that the Obligations
guaranteed by such Guarantor shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such laws and after giving
effect to any rights to contribution pursuant to any agreement providing for an
equitable contribution among such Guarantor and the other Guarantors (including
this Guaranty), result in the Obligations of such Guarantor under this Guaranty
in respect of such maximum amount not constituting a fraudulent transfer or
conveyance.



[REMAINDER OF THIS PAGE IS BLANK.
SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.

CYBD ACQUISITION, INC.

By: /s/ J.C. Chatpar
Name: J.C. Chatpar
Title: President

Address:400 Oser Avenue, Suite 1650, Hauppauge, New York 11788

Telephone: 631-231-1200
Facsimile:631-231-1446
State of Formation:New York

 

CYBD ACQUISITION II, INC.

By: /s/ J.C. Chatpar
Name: J.C. Chatpar
Title: President

Address:400 Oser Avenue, Suite 1650, Hauppauge, New York 11788

Telephone: 631-231-1200
Facsimile:631-231-1446
State of Formation:New York